DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 15 APR 2021 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-8 and 17-20 are drawn to a computer-implemented method which is within the four statutory categories (i.e., a process). Claims 9-16 are drawn to a system which is within the four statutory categories (i.e. a machine). 

With respect to claims 1, 9, and 17:
Claims 1, 9, and 17 are drawn to an abstract idea without significantly more. The claims recite receiving media content from a source, identifying one or more segments of the media content using a content database, determining a first type of asset for the one or more segments of the media content, transferring the first type of asset to a first linked ledger, the first type of asset immutably stored on one or more blocks of the first linked ledger, determining a second type of asset for the one or more segments of the media content, transferring the second type of asset to a second linked ledger, the second type of asset immutably stored on one or more blocks of the second linked ledger, providing confirmation of the first type of asset stored on the first linked ledger and the second type of asset stored on the second linked ledger, analyzing the media content to identify portions of the media content, and 
The limitations of receiving media content from a source, identifying one or more segments of the media content using a content database, determining a first type of asset for the one or more segments of the media content, transferring the first type of asset to a first ledger, determining a second type of asset for the one or more segments of the media content, transferring the second type of asset to a second ledger, providing confirmation of the first type of asset stored on the first ledger and the second type of asset stored on the second ledger, analyzing the media content to identify portions of the media content, and transferring information related to the at least one asset to a wallet to be immutably stored within the wallet, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as fundamental commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). For example, but for the “linked ledger”, “processor”, “memory”, and “digital wallet” language, “receiving”, “identifying”, “determining first/second type of asset”, “transferring first/second type of asset”, “providing”, “analyzing”, and “transferring information to a digital wallet” 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – linked ledger, processor, memory, and digital wallet. The linked ledger, processor, memory, and digital wallet are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The additional elements are recited to perform the steps without any technical details or to be passive to the steps that could be performed manually, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-8, 10-16, and 18-20:
Dependent claims 2-8, 10-16, and 18-20 include additional limitations, for example, composition/recording asset, blockchains, creating rules via an application programming interface (API), storing the rules in a content database, validating the one or more segments of media content using the rules, use/distribution business rules, media label/publisher, intellectual property rights, making use of at least one pair of public-private cryptographic keys, payment amount, and associating the digital wallet with a private cryptographic key and one or more public cryptographic keys, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-8, 10-16, and 18-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-9, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tesch in view of Rae et al. (US 2017/0116693 A1; hereinafter Rae).
With respect to claims 1 and 9:
	Tesch teaches
	A computer-implemented method for processing media content, comprising: (See at least Tesch: paragraph(s) [0140])
	A system, comprising: (See at least Tesch: paragraph(s) [0140])
at least one processor; and (See at least Tesch: paragraph(s) [0043]-[0045])
memory storing instructions that, when executed by the at least one processor, cause the system to: (See at least Tesch: paragraph(s) [0043]-[0045]) 
receiving media content from a source; (By disclosing, the capture component 316 are respectively configured to capture videos and/or photos in order to generate the image content, in media content portions are generated from for a multimedia message. See at least Tesch: paragraph(s) [0075] & [0084])
identifying one or more segments of the media content using a content database; (By disclosing, the set of images are analyzed to identify portions or segments of the images according to a set of predetermined criteria. The portions are then tagged, labeled, or, in other words, correlated to a word or phrase in order to be further identified. See at least Tesch: Abstract; paragraph(s) [0084] & [0198])
determining a first type of asset for the one or more segments of the media content; (By disclosing, the user preference control 1114 has different options (controls) for identifying various types of media content, such as a set of image content from a personal data store captured from a camera, home video recorder, mobile phone and the like, and/or from a cinematic media content that includes film or images with audio content that has been featured in a public theatre (such as Hollywood movies or the like). See at least Tesch: paragraph(s) [0049]-[0050] & [0109])
transferring the first type of asset to a first [linked] ledger, ...; (By disclosing, the system 800 operates to receive a set of images such as videos, pictures, created drawings, as well as audio accompanying the set of images for storage in one or more data stores. In addition, the media playback component media content portion or segment of media content that is stored in the data store 302 and/or 304. See at least Tesch: paragraph(s) [0084], [0072] & [0166]; Fig. 3)
determining a second type of asset for the one or more segments of the media content; (By disclosing, the user preference control 1114 has different options (controls) for identifying various types of media content, such as a set of image content from a personal data store captured from a camera, home video recorder, mobile phone and the like, and/or from a cinematic media content that includes film or images with audio content that has been featured in a public theatre (such as Hollywood movies or the like). See at least Tesch: paragraph(s) [0049]-[0050] & [0109])
transferring the second type of asset to a second [linked] ledger, ...; and (By disclosing, the system 800 operates to receive a set of images such as videos, pictures, created drawings, as well as audio accompanying the set of images for storage in one or more data stores. In addition, the media playback component 308 can generate a preview of a selected media content portion or segment of media content that is stored in the data store 302 and/or 304. See at least Tesch: paragraph(s) [0084], [0072] & [0166]; Fig. 3)
providing confirmation of the first type of asset stored on the first [linked] ledger and the second type of asset stored on the second [linked] ledger. (By disclosing, inputs are received/entered into the system 100 as text based inputs (e.g., from a text message) and a multimedia message is generate with video portions, image portions, audio portions, etc. from different types of movies, films, videos, audio, photos, etc. that are linked to and analyzed (confirmation) by the image analyzing component 106 and extracted according to the media splicing component 108. See at least Tesch: paragraph(s) [0059] & [0072])
However, Tesch does not teach ...a first linked ledger, the first type of asset immutably stored on one or more blocks of the first linked ledger, and ...a second linked ledger, the second type of asset immutably stored on one or more blocks of the second linked ledger.
Rae, directed to systems and methods for decentralizing commerce and rights management for digital assets using a blockchain rights ledger and thus in the same field of endeavor, teaches  
...a first linked ledger, the first type of asset immutably stored on one or more blocks of the first linked ledger; ... a second linked ledger, the second type of asset immutably stored on one or more blocks of the second linked ledger; (By the ledger system can also help establish intellectual property rights by creating an exact and virtually immutable record that can show a work's registration date and rightful owner. See at least Rae: paragraph(s) [0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multimedia message from text based images including emoticons and acronyms teachings of Tesch to incorporate the systems and methods for decentralizing commerce and rights management for digital assets using a blockchain rights ledger teachings of Rae for the benefit of managing rights to digital assets and more specifically to a decentralized infrastructure and system including smart contracts to manage rights for digital assets utilizing blockchain rights ledgers. (See at least Rae: paragraph(s) [0002])
With respect to claims 3 and 11:
	Tesch and Rae teach the computer-implemented method of claim 1 and the system of claim 9, as stated above.
Rae, in the same field of endeavor, teaches 
wherein the first linked ledger and the second linked ledger are blockchains. (By disclosing, the identification of the media work is the hash of the work that is stored in the 
With respect to claims 4 and 12:
Tesch and Rae teach the computer-implemented method of claim 1, and the system of claim 9, as stated above. 
Tesch further teaches further comprising: 
creating, for the one or more segments of media content, rules via an application programming interface (API); (By disclosing, the set of images are analyzed to identify portions or segments of the images according to a set of predetermined criteria (rules). In addition, the third party server 1626, client device 1602 and/or other client device, for example can requests various system functions by calling application programming interfaces (APIs) residing on an API server 1612 of the remote host 1610 for invoking a particular set of rules (code) and specifications that various computer programs interpret to communicate with each other. See at least Tesch: paragraph(s) [0084], [0049] & [0121])
storing the rules in a content database; and (By disclosing, a database server 1622 is operatively coupled to one or more data stores 1624, and includes data related to various described components and systems described herein, such as portions, segments and/or clips of media content that includes video content, imagery content, and/or audio content that can be 
validating the one or more segments of media content using the rules. (By disclosing, the media component 1620 is configured to generate a set of media content portions that correspond to the words or phrases of text according to a set of predetermined criteria and/or based on a set of user defined preferences/classifications. See at least Tesch: paragraph(s) [0126], [0084], [0049] & [0121])
With respect to claims 5 and 13:
Tesch and Rae teach the computer-implemented method of claim 4, and the system of claim 12, as stated above. 
Tesch further teaches 
wherein the rules are at least one of a use business rule and a distribution business rule. (By disclosing, the media content portions have at least one digital image from the images provided, for example, and can be determined based on a set of user preferences/classification criteria and/or according to a set of predetermined criteria.. according to a user's taste and personality (at least one of a use business rule and a distribution business rule). See at least Tesch: paragraph(s) [0049], [0126], [0084] & [0121])
With respect to claims 7 and 15:
the computer-implemented method of claim 1 and the system of claim 9, as stated above.
Rae, in the same field of endeavor, further teaches 
wherein the first type of asset and the second type of asset are associated with intellectual property rights. (By disclosing, the ledger system can also help establish intellectual property rights by creating an exact and virtually immutable record that can show a work's registration date and rightful owner. See at least Rae: paragraph(s) [0038]) 
With respect to claims 8 and 16:
	Tesch and Rae teach the computer-implemented method of claim 1 and the system of claim 9, as stated above.
Rae, in the same field of endeavor, further teaches 
wherein the one or more blocks of the first linked ledger and the one or more blocks of the second linked ledger make use of at least one pair of public-private cryptographic keys. (By disclosing, the creation may be represented in digital form, such as a media (e.g., image, video, audio) file(s) and incorporation into the genesis block can include taking a hash of the media file(s). In addition, other characteristics of a software application or hardware device and/or information stored on a hardware device can be utilized to generate an identifier or hash of the platform. Playback of a piece of content may be enabled by a key that entitles a specific software version, or by a generalized platform key that enables only a group of device versions. See at least Rae: Abstract; cl. 17; paragraph(s) [0077], [0054] & [0079])
Claims 2, 6, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tesch in view of Rae, applied to claims 1, 9, and 17, and in further view of Zhang (US 2012/0239558 A1; hereinafter Zhang).
With respect to claims 2 and 10:
	Tesch and Rae teach the computer-implemented method of claim 1 and the system of claim 9, as stated above.
	However, Tesch and Rae do not teach wherein the first type of asset is a composition asset of the media content and the second type of asset is a recording asset of the media content. 
	Zhang, directed to method and systems for efficiently processing large volumes of complex small value financial transactions and thus in the same field of endeavor, teaches 
wherein the first type of asset is a composition asset of the media content and the second type of asset is a recording asset of the media content. (By disclosing, the financial terms of a royalty contract between a music label (the buyer of rights to a musical composition) and an artist (the seller of rights). In addition, Per Play Minimum is calculated based on duration of the music stream (greater than 25 second or less than 25 second) (recording asset), interactivity (Interactive or Non-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Tesch and Rae to incorporate the method and systems for efficiently processing large volumes of complex small value financial transactions teachings of Zhang for the benefit of systems for processing large numbers of complex small value transactions governed by a contract between a buyer and a seller. (See at least Zhang: paragraph(s) [0002])
With respect to claims 6 and 14:
	Tesch and Rae teach the computer-implemented method of claim 1 and the system of claim 9, as stated above.
Zhang, in the same field of endeavor, further teaches 
wherein the first type of asset is associated with a media label and the second type of asset is associated with a media publisher. (By disclosing, FIG. 13 is a pictorial illustration of the financial terms of licensing contract between a music label and an online advertising-supported music retailer. See at least Zhang: paragraph(s) [0070]-[0071] & [0018])
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tesch in view of Maim (US 20180041345 A1; hereinafter Maim).
With respect to claim 17:
	Tesch teaches 
A computer-implemented method for processing media content, comprising: (See at least Tesch: paragraph(s) [0140])
receiving media content from a source; (By disclosing, the capture component 316 are respectively configured to capture videos and/or photos in order to generate the image content, in which media content portions are generated from for a multimedia message. See at least Tesch: paragraph(s) [0075] & [0084])
analyzing the media content to identify portions of the media content; (By disclosing, a user or client of the system 100 can set the classifications according to a set of selections for a rating, a date, an event, a genre or theme, an actor, a person, etc. for the media content or media content portions from the media content to be analyzed and spliced. See at least Tesch: paragraph(s) [0059]-[0060])
determining at least one asset associated with the identified portions of the media content; and... (By disclosing, the user preference control 1114 has different options (controls) for identifying various types of media content, such as a set of image content from a personal data store captured from a camera, home video recorder, mobile phone and the like, and/or from a cinematic media content that includes film or images with audio content that has been featured in a public 
	However, Tesch does not teach transferring information related to the at least one asset to a digital wallet, the information being immutably stored within the digital wallet.
Maim, directed to systems and methods for managing networked commitments of secure entities and thus in the same field of endeavor, teaches 
transferring information related to the at least one asset to a digital wallet, the information being immutably stored within the digital wallet. (By disclosing, the system comprises a set of pieces of equipment distributed on the chain and each provided with a wallet node (WN), and in that the wallet nodes each comprises a wallet program (WP) so as to securely perform: a transfer of tag ownership from a wallet node to another (OWN), where only one wallet node can own a tag at a given time, [0053] a transfer of tag control from a wallet node to another (VWN). In addition, each entity (representing an individual or a device) is embodied by a mechanism (hardware and/or software device) called "Wallet Node", described below, having exclusive control of its key, capable of performing computer processes and of generating their proofs, and is also able to generate detection of absence of treatment expected from others, which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multimedia message from text based images including emoticons and acronyms teachings of Tesch to incorporate the systems and methods for managing networked commitments of secure entities teachings of Maim for the benefit of providing a transactional architecture base on a set of entities constituting the nodes of a network called "Wallet Nodes" (WN). (See at least Maim: paragraph(s) [0008])
With respect to claim 20:
	Tesch and Maim teach the computer-implemented method of claim 17, as stated above.
Maim, in the same field of endeavor, teaches 
wherein the digital wallet is associated with a private cryptographic key and one or more public cryptographic keys. (By disclosing, WM (Wallet Messages) includes the signature (certificate) by the manufacturer of the public key of the WN (corresponding to the private key of the WN by means of which said signature by the Sign subsystem has been generated). See at least Maim: paragraph(s) [0420], [0149], [0153] & [0187])
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tesch in view of Maim, as applied to claim 17, .
With respect to claim 18:
Tesch and Maim teach the computer-implemented method of claim 17, as stated above.
However, Tesch and Maim do not teach wherein the at least one asset is one of a composition asset associated with the identified portions of the media content and a recording asset associated with the identified portions of the media content.
Zhang, directed to method and systems for efficiently processing large volumes of complex small value financial transactions and thus in the same field of endeavor, teaches wherein the at least one asset is one of a composition asset associated with the identified portions of the media content and a recording asset associated with the identified portions of the media content. (By disclosing, the financial terms of a royalty contract between a music label (the buyer of rights to a musical composition) and an artist (the seller of rights). In addition, Per Play Minimum is calculated based on duration of the music stream (greater than 25 second or less than 25 second) (recording asset), interactivity (Interactive or Non-interactive) and auto-play mode (First Auto Play or Non-First Auto Play). See at least Zhang: paragraph(s) [0070]-[0071])

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tesch in view of Maim, as applied to claim 17, and in further view of Rae et al. (US 2017/0116693 A1; hereinafter Rae).
With respect to claim 19:
	Tesch and Maim teach the computer-implemented method of claim 17, as stated above.
	However, Tesch and Maim do not teach wherein the information relates to a payment amount based at least in part on the at least one asset.
	Rae, directed to systems and methods for decentralizing commerce and rights management for digital assets using a blockchain rights ledger and thus in the same field of endeavor, further teaches 
wherein the information relates to a payment amount based at least in part on the at least one asset. (By disclosing, easily calculate proper royalty payments, as well as track additional marketing data. See at least Rae: paragraph(s) [0037]-[0038])

Response to Arguments
Applicant’s arguments with respect to claim(s) 15 APR 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weare et al. (US7381883B2) teaches system and methods for providing automatic classification of media entities according to tempo, including any computer system having any number of memory or storage units, and any number of applications and processes occurring across any number of 
Reisman (US 20150135206 A1) teaches method and apparatus for browsing using alternative linkbases, including composition and segments.
Lenchner et al. (US10719586B2) teaches establishing intellectual property data ownership using immutable ledgers, including blockchain, and multiple immutable ledgers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687